Name: Council Regulation (EEC) No 1149/80 of 6 May 1980 amending Regulation (EEC) No 1893/79 introducing registration for crude oil and/or petroleum product imports in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 80 Official Journal of the European Communities No L 118 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1149/80 of 6 May 1980 amending Regulation (EEC) No 1893/79 introducing registration for crude oil and/or petroleum product imports in the Community imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas Regulation (EEC) No 2592/79 can be applied only during the term of validity of Regulation (EEC) No 1893/79 ; whereas the period of validity of the latter should therefore be extended , HAS ADOPTED THIS REGULATION : Sole Article The date '23 July 1980 ' in Article 5 of Regulation (EEC) No 1893/79 shall be replaced by '31 December 1980 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1 893/79 ('), which expires on 23 July 1980 , introduced registra ­ tion for crude oil and/or petroleum product imports in the Community ; Whereas Council Regulation (EEC) No 2592/79 (2 ), which expires on 31 December 1980 , laid down the rules for carrying out the registration of crude oil This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1980 . For the Council The President G. ZAMBERLETTI (') OJ No L 220, 30 . 8 . 1979 , p . 1 . (2 ) OJ No L 297, 24 . 11 . 1 979 , p . 1 .